Exhibit 10.1

 

FIRST AMENDMENT
TO TRANSACTION AGREEMENT

 

This FIRST AMENDMENT TO THE TRANSACTION AGREEMENT (the “Amendment”), effective
as of December 14, 2005, is by and among Intentia International AB, a company
organized under the laws of Sweden and its principal place of business at
Vendevägen 89, Box 596, SE-182 15 Danderyd, Sweden (“Intentia”), Lawson
Software, Inc, a Delaware corporation with its principal place of business at
380 St. Peter Street, St. Paul, Minnesota USA (“Lawson”), Lawson Holdings, Inc.,
a Delaware corporation with its principal place of business at 380 St. Peter
Street, St. Paul, Minnesota USA (“Bidder”) and Lawson Acquisition, Inc., a
Delaware corporation with its principal place of business at 380 St. Peter
Street, St. Paul, Minnesota USA (“Lawson Acquisition”).  All capitalized terms
used but not defined in the Amendment have the meaning assigned to them in the
Supply Agreement (the “Transaction Agreement”), dated June 2, 2005, by and among
Intentia, Lawson, Bidder and Lawson Acquisition.

 

WHEREAS, Intentia, Lawson, Bidder and Lawson Acquisition have previously entered
into the Transaction Agreement which sets forth, among other matters, the terms
and conditions of the business combination of Lawson and Intentia; and

 

WHEREAS, each of Intentia, Lawson, Bidder and Lawson Acquisition desires  that
certain terms of the Transaction Agreement be amended, as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein and in the Transaction Agreement, the parties hereto
agree as follows:

 

1.             Section 4.1 of the Transaction Agreement is amended and restated
in its entirety as follows:

 

“4.1         Termination.  This Agreement may be terminated (i) by Lawson on
written notice to Intentia if the Offer is terminated or withdrawn by Lawson on
the basis that it is clear that any of the conditions set forth in the Offer has
not been fulfilled or cannot be fulfilled, (ii) by mutual written consent of
both parties, (iii) by Intentia on written notice to Lawson upon a Lawson Change
of Recommendation, (iv) by either party if Lawson’s stockholders shall not have
approved the Merger and the issuance of the Offered Common Stock by the required
vote at the first stockholders’ meeting called for that purpose or any
adjournment thereof, and (v) by either party if the public announcement of the
satisfaction of all conditions to the Offer has not been made by April 30, 2006
(the “Termination Date”), provided however, that the right to terminate under
this Section 4.1(v) shall not be available to any party whose material failure
to fulfill any obligation hereunder has been the principal cause of, or resulted
in, the failure of such exchange of the Offered Common Stock by the Termination
Date.”

 

2.             This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, USA, without regard to its principles of
conflicts of laws (except to the

 

--------------------------------------------------------------------------------


 

extent that applicable laws governing the corporate organization of Lawson or
Intentia mandate the application of the laws of the jurisdiction of organization
of such party).  Each party irrevocably and unconditionally consents and submits
to the jurisdiction of the state and federal courts located in the State of
Delaware for purposes of any action, suit or proceeding arising out of or
relating to this Amendment.

 

3.             Except as expressly amended hereby, the parties to this Amendment
intend for the Transaction Agreement to remain in full force and effect and to
be legally bound by the Transaction Agreement as amended by this Amendment.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

 

 

INTENTIA INTERNATIONAL AB

 

 

 

 

 

By:

/s/ Bertrand Sciard

 

Name: Bertrand Sciard

 

Title: President & CEO

 

 

 

 

 

LAWSON SOFTWARE, INC.

 

 

 

 

 

By:

/s/ Bruce B. McPheeters

 

Name: Bruce B. McPheeters

 

Title: Secretary

 

 

 

 

 

LAWSON HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Bruce B. McPheeters

 

Name: Bruce B. McPheeters

 

Title: Secretary

 

 

 

 

 

LAWSON ACQUISITION, INC.

 

 

 

 

 

By:

/s/ Bruce B. McPheeters

 

Name: Bruce B. McPheeters

 

Title: Secretary

 

--------------------------------------------------------------------------------